DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
	Claims 1-24 are pending in this Office Action.
	Claims 23 and 24 are new.
Response to Arguments – Prior Art Rejections
Applicant's arguments filed 5/18/2021 have been fully considered but they are not persuasive. The reasons are set forth below.
	Regarding claims 1, 7, and 13, the Applicant argues that the prior art of record does not teach the claimed invention because Matsuda discloses an invention relating to anti-fogging articles used as mirror installed in a bathroom or window glasses for vehicle, which is not configured for implantation into a living body, and thus, there is no motive to combine Matsuda and Staib for arranging a polymer layer having a zwitterionic hydrophilic group, and contacts with a porous layer.  However, the Examiner respectfully disagrees with the Applicant.  In response to the Applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  The combination See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuda et al. (US 2008/0311376) in view of Staib et al. (US 2015/0038814).
Regarding claim 1, Matsuda discloses a transparent member comprising a substrate, a porous layer and a hydrophilic polymer layer, in this order (Figure 1 and paragraphs 2, 10, 42 illustrate an anti-fogging article, such as glasses/windows, that includes a porous film 2 on the article 1, and a hydrophilic film on the porous film 3; paragraph 85 illustrates the use of resin film as the substrate), wherein the porous layer contains a silica particle and a binder (Figure 1 and paragraphs 24, 42, and 43 illustrate that the porous film may include silica particles 5 and a binder 6).
	Matsuda fails to disclose the hydrophilic polymer layer contains a polymer having a zwitterionic hydrophilic group, and contacts with the porous layer.
	Staib discloses the hydrophilic polymer layer contains a polymer having a zwitterionic hydrophilic group (Paragraphs 13, 3, and 37 illustrate the use of a hydrophilic polymer comprising a zwitterionic polymer structure), and contacts with the porous layer (Paragraphs 30-36 illustrate the use of a diffusion barrier that comprises a polymer layer 11 that contains the zwitterionic polymer structure that may be applied directly on top of the porous layer 10).
	It would have been obvious before the effective filing date of the claimed invention to apply the method taught in Staib to Matsuda to disclose the hydrophilic polymer layer contains a polymer having a zwitterionic hydrophilic group, and contacts with the porous layer because it would have been common to use zwitterionic for the hydrophilic group/polymer.
	Regarding claim 13, Matsuda discloses a method of producing a transparent member comprising a substrate, a porous layer and a hydrophilic polymer layer, in this order (Figure 1 and paragraphs 2, 10, 42 illustrate an anti-fogging article, such as glasses/windows, that includes a porous film 2 on the article 1, and a hydrophilic film on the porous film 3; paragraph 85 illustrates the use of resin film as the substrate), the method comprising: applying a dispersion liquid 
	Matsuda fails to disclose applying a solution containing a hydrophilic polymer having a zwitterionic hydrophilic group to the surface of the porous layer, and curing the solution to form the hydrophilic polymer layer.
	Staib discloses applying a solution containing a hydrophilic polymer having a zwitterionic hydrophilic group to the surface of the porous layer, and curing the solution to form the hydrophilic polymer layer (Paragraphs 13, 3, and 37 illustrate the use of a hydrophilic polymer comprising a zwitterionic polymer structure; paragraphs 30-36 illustrate the use of a diffusion barrier that comprises a polymer layer 11 that contains the zwitterionic polymer structure that may be applied directly on top of the porous layer 10).
	It would have been obvious before the effective filing date of the claimed invention to apply the method taught in Staib to Matsuda to disclose applying a solution containing a hydrophilic polymer having a zwitterionic hydrophilic group to the surface of the porous layer, and curing the solution to form the hydrophilic polymer layer because it would have been common to use zwitterionic for the hydrophilic group/polymer.
Claims 2 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuda et al. (US 2008/0311376), in view of Staib et al. (US 2015/0038814), and in further view of Zeng et al. (US 2017/0190844).
	Regarding claims 2 and 14, Matsuda as modified by Staib fails to disclose wherein the zwitterionic hydrophilic group is selected from the group consisting of a sulfobetaine group, a carbobetaine group and a phosphorylcholine group.

	It would have been obvious before the effective filing date of the claimed invention to modify Matsuda in view of Staib to include wherein the zwitterionic hydrophilic group is selected from the group consisting of a sulfobetaine group, a carbobetaine group and a phosphorylcholine group as disclosed in Zeng because it would have been common to include one of a sulfobetaine group, a carbobetaine group and a phosphorylcholine group within a zwitterionic polymer.
Claims 3-5, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuda et al. (US 2008/0311376), in view of Staib et al. (US 2015/0038814), in further view of Zeng et al. (US 2017/0190844), and in further view of Sugiyama et al. (US 2013/0216775).
	Regarding claims 3 and 15, Matsuda as modified by Staib and Zeng fails to disclose wherein a layer thickness of the porous layer is 200nm or larger and 2000nm or smaller, and a porosity thereof is 40% or more and 55% or less.
	Sugiyama discloses wherein a layer thickness of the porous layer is 200nm or larger and 2000nm or smaller, and a porosity thereof is 40% or more and 55% or less (Table 3 illustrates the use of a porous layer with 49% porosity and that is 1.2 µm (i.e., 1200 nm)).
	It would have been obvious before the effective filing date of the claimed invention to modify Matsuda in view of Staib and Zeng to include wherein a layer thickness of the porous layer is 200nm or larger and 2000nm or smaller, and a porosity thereof is 40% or more and 55% or less as disclosed in Sugiyama because it would have been necessary to maintain a certain thickness and porosity for the porous layer due to the influence of scattering light.
Regarding claim 4, Matsuda as modified by Staib, Zeng, and Sugiyama discloses wherein the binder is a silica binder (Matsuda: Paragraph 26 illustrates that the main component of the binder is silicon oxide (i.e., silica)).
	Regarding claims 5 and 16, Matsuda as modified by Staib, Zeng, and Sugiyama discloses wherein an average particle diameter of the silica particles is 10nm or larger and 60nm or smaller (Matsuda: Paragraph 77 illustrates that the average thickness of the porous structure is 50 nm with about one or two fine particle whose diameters are about 20 nm; paragraph 23 illustrates porous film contains the fine particles).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Matsuda et al. (US 2008/0311376), in view of Staib et al. (US 2015/0038814), in further view of Zeng et al. (US 2017/0190844), in further view of Sugiyama et al. (US 2013/0216775), and in further view of Anzaki et al. (US 2007/0082205).
	Regarding claim 6, Matsuda as modified by Staib, Zeng, and Sugiyama fails to disclose wherein a material of the substrate is selected from the group consisting of an acrylic resin, a polycarbonate resin and a polyester resin.
	Anzaki discloses wherein a material of the substrate is selected from the group consisting of an acrylic resin, a polycarbonate resin and a polyester resin (Table 1 illustrates the use of acrylic resin as the substrate).
	It would have been obvious before the effective filing date of the claimed invention to modify Matsuda in view of Staib, Zeng, and Sugiyama to include wherein a material of the substrate is selected from the group consisting of an acrylic resin, a polycarbonate resin and a polyester resin as disclosed in Anzaki because it would have been common to use of the three resin, wherein neither resin provides a significant advantage over the other.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Sugiyama et al. (US 2015/0138422), in view of Matsuda et al. (US 2008/0311376), and in further view of Staib et al. (US 2015/0038814).
	Regarding claim 7, Sugiyama discloses an imaging apparatus comprising an optical system and an image sensor which acquires a video via the optical system in a space surrounded by a housing and a transparent member (Figure 5 and paragraph 62 illustrate the use of an optical member mounted on an image pickup apparatus, such as a digital video camera).
	Sugiyama fails to disclose wherein the transparent member comprises a porous layer and a hydrophilic polymer layer from the transparent member side in this order, on a surface in an outer side; the porous layer contains a silica particle and a binder; and the hydrophilic polymer layer contains a polymer having a zwitterionic hydrophilic group, and contacts the porous layer.
	Matsuda discloses wherein the transparent member comprises a porous layer and a hydrophilic polymer layer from the transparent member side in this order, on a surface in an outer side (Figure 1 and paragraphs 2, 10, 42 illustrate an anti-fogging article, such as glasses/windows, that includes a porous film 2 on the article 1, and a hydrophilic film on the porous film 3; paragraph 85 illustrates the use of resin film as the substrate); and the porous layer contains a silica particle and a binder (Figure 1 and paragraphs 24, 42, and 43 illustrate that the porous film may include silica particles 5 and a binder 6).
	It would have been obvious before the effective filing date of the claimed invention to modify Sugiyama to include wherein the transparent member comprises a porous layer and a hydrophilic polymer layer from the transparent member side in this order, on a surface in an outer side; and the porous layer contains a silica particle and a binder as disclosed in Matsuda because 
	Sugiyama as modified by Matsuda fails to disclose the hydrophilic polymer layer contains a polymer having a zwitterionic hydrophilic group, and contacts the porous layer.
	Staib discloses the hydrophilic polymer layer contains a polymer having a zwitterionic hydrophilic group (Paragraphs 13, 3, and 37 illustrate the use of a hydrophilic polymer comprising a zwitterionic polymer structure), and contacts the porous layer (Paragraphs 30-36 illustrate the use of a diffusion barrier that comprises a polymer layer 11 that contains the zwitterionic polymer structure that may be applied directly on top of the porous layer 10).
	It would have been obvious before the effective filing date of the claimed invention to apply the method taught in Staib to Sugiyama in view of Matsuda to disclose the hydrophilic polymer layer contains a polymer having a zwitterionic hydrophilic group, and contacts the porous layer because it would have been common to use zwitterionic for the hydrophilic group/polymer.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Sugiyama et al. (US 2015/0138422), in view of Matsuda et al. (US 2008/0311376), in further view of Staib et al. (US 2015/0038814), and in further view of Zeng et al. (US 2017/0190844).
	Regarding claim 8, Sugiyama as modified by Matsuda and Staib fails to disclose wherein the zwitterionic hydrophilic group is selected from the group consisting of a sulfobetaine group, a carbobetaine group and a phosphorylcholine group.
	Zeng discloses wherein the zwitterionic hydrophilic group is selected from the group consisting of a sulfobetaine group, a carbobetaine group and a phosphorylcholine group (Paragraphs 22, 30, and 46 illustrate that the zwitterionic polymer may comprise sulfobetaine and phosphorylcholine).
.
Claims 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Sugiyama et al. (US 2015/0138422) (“Sugiyama I”), in view of Matsuda et al. (US 2008/0311376), in further view of Staib et al. (US 2015/0038814), in further view of Zeng et al. (US 2017/0190844), and in further view of Sugiyama et al. (US 2013/0216775) (“Sugiyama II”).
	Regarding claim 9, Sugiyama I as modified by Matsuda, Staib, and Zeng fails to disclose wherein a layer thickness of the porous layer is 200nm or larger and 2000nm or smaller, and a porosity thereof is 40% or more and 55% or less.
	Sugiyama II discloses wherein a layer thickness of the porous layer is 200nm or larger and 2000nm or smaller, and a porosity thereof is 40% or more and 55% or less (Table 3 illustrates the use of a porous layer with 49% porosity and that is 1.2 µm (i.e., 1200 nm)).
	It would have been obvious before the effective filing date of the claimed invention to modify Sugiyama I in view of Matsuda, Staib, and Zeng to include wherein a layer thickness of the porous layer is 200nm or larger and 2000nm or smaller, and a porosity thereof is 40% or more and 55% or less as disclosed in Sugiyama II because it would have been necessary to maintain a certain thickness and porosity for the porous layer due to the influence of scattering light.
Regarding claim 10, Sugiyama I as modified by Matsuda, Staib, Zeng, and Sugiyama II discloses wherein the binder is a silica binder (Matsuda: Paragraph 26 illustrates that the main component of the binder is silicon oxide (i.e., silica)).
	Regarding claim 11, Sugiyama I as modified by Matsuda, Staib, Zeng, and Sugiyama II discloses wherein an average particle diameter of the silica particles is 10nm or larger and 60nm or smaller (Matsuda: Paragraph 77 illustrates that the average thickness of the porous structure is 50 nm with about one or two fine particle whose diameters are about 20 nm; paragraph 23 illustrates porous film contains the fine particles).
	Regarding claim 12, Sugiyama I as modified by Matsuda, Staib, Zeng, and Sugiyama II discloses wherein the transparent member has a flat shape or a dome shape (Sugiyama I: Paragraph 121 illustrates that the surface of the optical member is flat).
Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuda et al. (US 2008/0311376), in view of Staib et al. (US 2015/0038814), in further view of Zeng et al. (US 2017/0190844), in further view of Sugiyama et al. (US 2013/0216775), and in further view of Nakayama et al. (US 2016/0170094).
	Regarding claim 17, Matsuda as modified by Staib, Zeng, and Sugiyama fails to disclose wherein the binder component is a silicate hydrolysis condensate.
	Nakayama discloses wherein the binder component is a silicate hydrolysis condensate (Paragraph 60 illustrates wherein the primary component of the binder solution is silicate hydrolysis condensate).
	It would have been obvious before the effective filing date of the claimed invention to modify Matsuda in view of Staib, Zeng, and Sugiyama to include wherein the binder component 
	Regarding claim 18, Matsuda as modified by Staib, Zeng, Sugiyama, and Nakayama discloses wherein an amount of the binder contained in the dispersion liquid is 5 parts by mass or more and 35 parts by mass or less based on 100 parts by mass of the silica particles (Nakayama: Paragraph 59 illustrates that the silane coupling agent and the surfactant, are preferably 10 parts by mass or less relative to 100 parts by mass of silicon oxide (i.e., silica) particles, and more preferably 5 parts by mass or less).
	Regarding claim 19, Matsuda as modified by Staib, Zeng, Sugiyama, and Nakayama discloses further comprising applying a primer coating liquid containing amino-based silane onto the substrate and drying the substrate, before forming the porous layer (Nakayama: Paragraphs 56 and 65 illustrate the use of a dry method for forming the porous layer after the layer in which the silicon oxide particles are bonded with the binder, and thus, the substrate is dried before the porous layer is formed; paragraphs 41, 42, and 70 illustrate using an amino-based silane as the binder).
Claims 20 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuda et al. (US 2008/0311376), in view of Staib et al. (US 2015/0038814), and in further view of Anzaki et al. (US 2007/0082205).
	Regarding claims 20 and 22, Matsuda as modified by Staib fails to disclose wherein the hydrophilic polymer layer having a layer thickness of 1nm or larger 20nm or smaller.
	Anzaki discloses wherein the hydrophilic polymer layer having a layer thickness of 1nm or larger 20nm or smaller (Paragraph 27 illustrates that the hydrophilic film may have a thickness preferably in the range of 1 nm or more and 20 nm or less).
see Anzaki, paragraph 27).
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Sugiyama et al. (US 2015/0138422), in view of Matsuda et al. (US 2008/0311376), in view of Staib et al. (US 2015/0038814), and in further view of Anzaki et al. (US 2007/0082205).
	Regarding claim 21, Sugiyama as modified by Matsuda and Staib fails to disclose wherein the hydrophilic polymer layer having a layer thickness of 1nm or larger 20nm or smaller.
	Anzaki discloses wherein the hydrophilic polymer layer having a layer thickness of 1nm or larger 20nm or smaller (Paragraph 27 illustrates that the hydrophilic film may have a thickness preferably in the range of 1 nm or more and 20 nm or less).
	It would have been obvious before the effective filing date of the claimed invention to modify Sugiyama in view of Matsuda and Staib to include wherein the hydrophilic polymer layer having a layer thickness of 1nm or larger 20nm or smaller as disclosed in Anzaki because it would have allowed the film to maintain a performance of hydrophilicity that is high in a case where light is not irradiated (see Anzaki, paragraph 27).
Claim 23 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuda et al. (US 2008/0311376), in view of Staib et al. (US 2015/0038814), in further view of Zeng et al. (US 2017/0190844), in further view of Sugiyama et al. (US 2013/0216775), and in further view of Lu et al. (US 2015/0118501).
	Regarding claim 23, Matsuda as modified by Staib, Zeng, and Sugiyama fails to disclose wherein the hyrdrophilic polymer layer is formed from an acrylic polymer.
	Lu discloses wherein the hyrdrophilic polymer layer is formed from an acrylic polymer (Paragraph 42 illustrates hydrophilic segments present in the acrylic polymer).
	It would have been obvious before the effective filing date of the claimed invention to apply the method taught in Lu to Matsuda in view of Staib, Zeng, and Sugiyama to disclose wherein the hyrdrophilic polymer layer is formed from an acrylic polymer because the use of an acrylic polymer would have been a commonly used polymer for anti-fogging applications.
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Sugiyama et al. (US 2015/0138422), in view of Matsuda et al. (US 2008/0311376), in further view of Staib et al. (US 2015/0038814), and in further view of Lu et al. (US 2015/0118501).
	Regarding claim 24, Sugiyama as modified by Matsuda and Staib fails to disclose wherein the hyrdrophilic polymer layer is formed from an acrylic polymer.
	Lu discloses wherein the hyrdrophilic polymer layer is formed from an acrylic polymer (Paragraph 42 illustrates hydrophilic segments present in the acrylic polymer).
	It would have been obvious before the effective filing date of the claimed invention to apply the method taught in Lu to Sugiyama in view of Matsuda and Staib to disclose wherein the hyrdrophilic polymer layer is formed from an acrylic polymer because the use of an acrylic polymer would have been a commonly used polymer for anti-fogging applications.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Doung et al. (US 2008/0248224) (Paragraph 9).
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander Gee whose telephone number is (571)270-5955.  The examiner can normally be reached on Monday through Friday 8 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 571-272-7527.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, 






/ALEXANDER GEE/
Primary Examiner, Art Unit 2425